Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Status of the Claims
Claims 1-3, 6, 8, 19-21, 24, 26, 28, 34, 36, 44, 50-52, 56, 58, 65, 67, 69-72 and 79 are pending in the Amendment dated 11/02/2021.
The Examiner contacted Applicant’s representative Hayan Yoon on 11/04/2021 to discuss the allowability of this case. During the discussions, both parties agreed to amend claim 1 and cancel claim 26 to expedite the allowability of this case as noted in the below Examiner’s Amendment section. 
As a result, claims 1-3, 6, 8, 19-21, 24, 28, 36, 44, 50-52, 56, 58, 65, 67, 69-72 and 79 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 



EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with attorney Hayan Yoon on 11/04/2021.

Claim 1
“can come into contact with and propel” in line 13 has been deleted and replaced with --- contacts and propels ---. 

Cancel claim 26

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of Solomon in view of Baltzley and Cart does not disclose or suggest the claimed method and kit. In particular, the claimed features include, among others, “intranasally administering a single dose of a dry pharmaceutical composition comprising 2-20mg olanzapine particles having D50 of 1-100 microns, reducing agitation within 30 minutes wherein the composition has shorter Tmax and higher Cmax 
In addition, the claimed method and kit requiring a combination of the dry powder composition for intranasal administration and the intranasal device demonstrate unexpected results in 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6, 8, 19-21, 24, 28, 34, 36, 44, 50-52, 56, 58, 65, 67, 69-72 and 79 are allowable. 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all the art is obtained from IDS of 10/12/2021. 
(1) US2015/0258097A1: this art discloses compositions for treating psychotic and neurological disorders by administering olanzapine containing composition. The compositions may be formulated for oral, nasal, topical, injection (e.g., [0042]). Although this art discloses therapeutically active agents for powder aerosol ([0062]), it fails to teach a separate propellant chamber and a narrow targeted delivery plume. 

(3) BR102013918136A2: this art discloses nanocapsule synthesis comprising olanzapine and although it disclose nasal administration form (page 28), this form requires dilution for powder and thus it cannot be said that this art provides a dry pharmaceutical composition comprising olanzapine for intranasal administration, and remains silent about the claimed intranasal device structure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KYUNG S CHANG/Primary Examiner, Art Unit 1613